Citation Nr: 1638199	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  16-20 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 10 percent for service connected bilateral hearing loss. 


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to November 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine that granted service connection for hearing loss and assigned the initial 10 percent rating, effective in April 2015.  In an April 2016 rating decision, the RO granted an earlier effective date for the Veteran's service-connected hearing loss.  The Veteran continues his appeal of the initial rating assigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire appeal period, the Veteran's hearing acuity was, at worst, Level II in his right ear and Level V in his left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for bilateral hearing loss.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  The Veteran filed a VA form 21-526EZ, Fully Developed Claim, for service connection for bilateral hearing loss in April 2015.  The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Nothing more is required.  Further, the Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The RO was informed that the Veteran's records were mostly fire-related and unavailable for review in this case.  When service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, as service connection has already been granted and it is the rating that is contested, the Board finds that the Veteran is not prejudiced by the missing service treatment records.  

The Veteran was afforded VA audiological examinations in June 2015 and April 2016.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA physicians' reports are comprehensive and adequately address the Veteran's symptomatology.  Indeed, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinicians pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).   The reports are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  

The Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's bilateral hearing loss disability has been assigned a 10 percent rating under Diagnostic Code 6100.  Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2015).

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2015).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2015).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d) (2015).

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a) (2015).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) (2015).

In a June 2015 VA examination, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
65
60
75
LEFT
20
50
80
75
90

Average pure tone thresholds, in decibels (dB), were 60 dB in the right ear and 74 dB in the left ear.  The examiner noted that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 92 percent in the right ear and 66 percent in the left ear.  At that time, the examiner indicated that the Veteran's hearing loss does not impact ordinary conditions of daily life, including the ability to work.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level VII in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 10 percent rating.  An exceptional pattern of hearing loss was not shown.

During an April 2016 VA examination, the following pure tone thresholds were noted:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
40
60
65
70
LEFT
30
45
85
95
105

Average pure tone thresholds, in decibels (dB), were 59 dB in the right ear and 83 dB in the left ear.  The examiner noted that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear and 78 percent in the left ear.  The examiner's assessment was that the Veteran has sensorineural hearing loss in both ears.  The examiner further found that the Veteran's hearing loss impacts ordinary conditions of daily life, including the ability to work.  The Veteran said it is hard for him to decipher what people are saying.   

Applying the April 2016 values to Table VI results in a numeric designation of Level II in the right ear and Level V in the left ear.  38 C.F.R. § 4.85, Table VI (2015).  Application of those levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 also results in a 10 percent rating.  An exceptional pattern of hearing loss was not shown.

The Board has considered the evidence but finds that a rating in excess of 10 percent is not warranted for the Veteran's bilateral hearing loss.

The Board is aware of the Veteran's complaints regarding the severity of his bilateral hearing loss, including his reports of increased difficulty understanding people.  The Board finds this evidence credible.  As a general matter, lay statements are considered to be competent evidence when describing what is observed or experienced concerning an injury or illness.  See Layno, 6 Vet. App. 465.  Further, the Veteran submitted an April 2016 letter from C.F., D.O. indicating that the April 2016 audiometric findings show worsening hearing.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometric results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOPGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board recognizes that specific complaints of how hearing loss affects daily activities are not addressed in the rating schedule.  However, the Board finds that the Veteran's complaints, as summarized above, are not particularly unusual with hearing disabilities.  There is no indication that the Veteran has been hospitalized for his hearing loss or that his hearing loss would preclude employment.  Indeed, only the April 2016 examiner noted that the hearing loss would impact employment, but the Veteran himself has not argued that it prevents all employment.  The Board concludes that referral for an extraschedular rating is not warranted.

In sum, the preponderance of the evidence is against the Veteran's claim for an increased rating for bilateral hearing loss at any time during the appeal period.  See Fenderson, 12 Vet. App. 119.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 10 percent for the Veteran's service connected hearing loss is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


